Perkins, J.
Suit upon three promissory notes of like tenor, one of which reads thus :
“$25.00
Cambridge City, July 1st, 1860.
“ Sis months after date, we, the subscribers, of Cambridge City, county of Wayne, and State of Indiana, promise to pay to the order of Benj. Conklin, 25 dollars, without any relief from valuation or appraisement law's, value received, on behalf of Cambridge City Greys. James M. Cockefair,
“ Reese, Kendall,
“David Conklin, Sect.”
The notes were assigned by Conklin to W. S. T. Morton, who sued upon them.
Conklin, the signers of the notes, or the City Greys, are liable upon them as the makers. The simple question is, whether Cockefair, Kendall and
The phraseology of-the notes sued on is very peculiar. We think the promise in the note is personal on the part of Cochefair, Kendall and Conklin. We think the ease more nearly resembles that of The Board, &c. v. Butterworth et al., 17 Ind. 129, than it does McHenry v. Duffield, 7 Blackf. 41. *206See Kenyon et al. v. Williams, 19 Ind. 44, and also Tousey v. Taw et al., id. 212, where the authorities on the legal question raised and discussed in the case at bar are collected. See, also, Hobbs v. Cowden, 20 Ind. 310.
Lafe Develin and Geo. A. Johnson, for the appellants.
Geo. Holland and J. F. Kibbey, for. the appellee.
Per Curiam. — The judgment is affirmed, with 1 per cent. damages and costs.